Order, Supreme Court, Bronx County (Edgar J. Walker, J.), *340entered on or about January 24, 2007, which granted defendant Carney’s motion for summary judgment dismissing all claims against him, unanimously affirmed, without costs.
Decedent Harris died from injuries sustained after the collapse of a parapet wall of a Bronx building owned by defendant American Impex. Carney leased space in the storefront of this building where he operated a barbershop. Decedent was an independent contractor who worked in the shop at a chair he rented from Carney on a weekly basis, and had just exited the shop when the wall collapsed on him.
The collapsing wall was not part of the leased premises. The accident occurred on the public sidewalk in front of Carney’s barbershop, and plaintiff did not allege that Carney caused, created or contributed to the dangerous condition resulting in the accident.
Plaintiff also failed to raise a triable issue of fact as to whether Carney breached a duty of providing the public with a reasonably safe premises, including a safe means of ingress and egress. In its communications with Carney, by letter and otherwise, the building’s owner never directed or suggested that Carney vacate the premises or close his shop during repairs that were about to be made to the building. The record does not indicate that Carney knew the extent of the damage to the parapet wall, or that it was in imminent danger of collapse. Under the circumstances, Carney, the business owner and lessee of the storefront premises, did not act unreasonably. Concur—Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.